Per Curiam:
The judgment and order should be reversed on the following grounds:
1. Evidence as to legal services rendered not included in the bill of particulars was improperly received over the objection of defendant and to which exception was duly taken. (Smiley Steel Co. v. Schmoll, 200 App. Div. 655; Pace v. Amend, 164 id. 209; citing Aub v. Hoffmann, 120 id. 50, 52; Dodge v. Weill, 158 N. Y. 346.)
2. The alleged services were rendered between January 30, 1919, and September 30, 1920. The receipt in evidence of a letter from defendant's attorneys written on August 30, 1921, nearly two years after the beginning of the alleged services and one year after the ending thereof and which in no way referred to the services claimed to have been rendered by plaintiff, but contained merely a reference to lawyers’ fees in general, and to the receipt of which letter in evidence defendant duly objected and excepted on the grounds that it was after the fact, incompetent, immaterial and not binding on the defendant, was error. (Hoag v. Wright, 34 App. Div. 260, 263.)
3. The evidence as to the value of the services was wholly insufficient in character and quality to sustain the verdict recovered. (Randall v. Packard, 142 N. Y. 47. See, also, Canon 12 in Canons of Ethics adopted by New York State Bar Association, 1909, and printed in the Report of the State Bar Association for the year. 1924, at p. 32.)
The judgment and order should be reversed and a new trial ordered, with costs to appellant to abide the event.
Present — Dowling, Finch, McAvoy, Martin and Burr, JJ.
Judgment and order reversed and new trial ordered, with costs to appellant to abide the event.